                                         Entered on Docket
                                         November 20, 2020
                                         EDWARD J. EMMONS, CLERK
                                         U.S. BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA


 1
 2                                    The following constitutes the order of the Court.
                                      Signed: November 19, 2020
 3
 4
 5
                                             ___________________________________________
 6                                           William J. Lafferty, III
                                             U.S. Bankruptcy Judge
 7
 8                          UNITED STATES BANKRUPTCY COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                   OAKLAND DIVISION
11
12   In re                              )             Case No. 20-41706 WJL
                                        )
13   Justin Walker,                     )             Chapter 7
                                        )
14                                      )             HEARING SCHEDULED:
                      Debtor.           )             Date: November 25, 2020
15                                      )             Time: 9:30 a.m.
                                        )             VIA TELECONFERENCE
16
                       MEMORANDUM REGARDING DEBTOR’S FILINGS
17
18        The Court has reviewed Debtor’s Request for Redemption (Dkt.
19   29), Affidavit (Dkt. 30), and Motion for Approval of Reaffirmation
20   Agreement (Dkts. 31 & 37). The Court has also reviewed creditor
21   Citizens Equity First Credit Union’s (the “Creditor”) responses at
22   docket numbers 32, 33, 34, and 36.
23        Per the Creditor’s request in its Opposition to Request for
24   Redemption (Dkt. 36), the Court will address all of these filings
25   at the hearing on the Creditor’s Motion for Relief from Stay (Dkt.
26   23) at the above-captioned date and time.
27        A reminder that pursuant to Fourth Amended General Order 38,
28   the parties are to appear by teleconference. For more information



Case: 20-41706   Doc# 39   Filed: 11/19/20     Entered: 11/20/20 10:11:41     Page 1 of 3
 1   regarding teleconference appearances, please see:
 2   https://www.canb.uscourts.gov/proceudre/district-oakland-san-jose-
 3   san-francisco/policy-procedure-appearances-telephone.
 4                                     *END OF ORDER*
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
Case: 20-41706   Doc# 39   Filed: 11/19/20   Entered: 11/20/20 10:11:41   Page 2 of 3
 1                                  COURT SERVICE LIST
 2   Justin Walker
     5164 Gately Ave.
 3   Richmond, CA 94804
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
Case: 20-41706   Doc# 39   Filed: 11/19/20   Entered: 11/20/20 10:11:41   Page 3 of 3
